Appeal from an amended modified order of the Supreme Court, Monroe County (John J. Ark, J.), entered November 18, 2015. The amended modified order granted in part the motion of petitioner to modify an order and judgment entered March 27, 2015 to the extent of designating owners entitled to refunds.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Villar v Howard, 126 AD3d 1297, 1300 [2015], affd 28 NY3d 74 [2016]).
Present — Centra, J.P., Peradotto, Curran, Troutman and Scudder, JJ.